Appellant, in his motion for rehearing, again asserts his contention that the trial court erred in not instructing the jury that Muriel Shields was an accomplice. We said in our original opinion that the evidence showed conclusively that appellant originated the enterprise and not Muriel Shields, and that therefore, she was not an accomplice, citing a number of cases supporting the doctrine announced and overruling any and all decisions apparently to the contrary. See Jones v. State,162 S.W. 1142; Miller v. State, 298 S.W. 593; Deatherage v. State, 237 S.W. 1111; Smith v. State, 164 S.W. 825, and many others.
Appellant re-urges his complaint to the testimony of Muriel Shields relative to the conversation which took place between Kelley and the clerk of the New Terminal Hotel operated by appellant after she and Kelley had spent the night together at the same, which conversation was in substance as follows:
"Mr. Kelley asked the clerk if Mr. Porter had left any instructions for him, to which the clerk replied, 'Mr. Porter said that if they (Kelley and Muriel) got up before he did, that he had a charge account with a cab company and he (the clerk) was to call a cab for them to go down to the house on 2624 Avenue E."
We frankly admit that this was hearsay evidence and should not have been admitted, but in view of all the facts and circumstances proven relative to appellant's trip to Houston to procure Muriel Shields, conveying her from Houston to Galveston in his automobile and telling her that she was to go to a house at 2624 Avenue E for the purpose of plying her vocation, brings *Page 423 
the testimony within the rule of harmless error. It is inconceivable how it could have, under all the facts, affected him prejudicially any more so than what was legitimately proven.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.